But the Court
(nem. con.) was of opinion, that as the commissions of the supercargo would have been a charge upon the proceeds of the sales of the cargo, if it had arrived at the place of its destination, they are to be considered as a charge upon the fund, which stands in the place of .those proceeds of sales, and were not a proper charge against the king of the Two Sicilies, under the treaty of indemnity, and that the plaintiff is entitled to the same, under the agreement, both at law and in equity.
The injunction was ordered to stand until final hearing.